Citation Nr: 0708976	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a mood disorder.

2.  Entitlement to service connection for left ear 
disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The veteran served on active duty from October 1995 to August 
1998 and May 1999 to September 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  Jurisdiction over the case was subsequently 
transferred to the RO in Oakland, California, and then the RO 
in Baltimore, Maryland.

In VA Form 9 received by the Chicago RO in March 2003, the 
veteran requested a Travel Board hearing before a Veterans 
Law Judge.  Following his move to Maryland, the Baltimore RO 
advised him in an April 2006 letter, that Travel Board 
hearings were not available in Maryland.  The RO further 
advised him that in the alternative, he could have a hearing 
at the Board's office in Washington, D.C. or a formal hearing 
before a Decision Review Officer at the Baltimore RO, and 
that he must indicate his choice in writing.  The veteran did 
not respond.  Accordingly, the hearing request is treated as 
withdrawn.    


REMAND

The veteran contends that his bipolar disorder was aggravated 
during his military service and ultimately was the reason for 
his discharge from service.  He maintains that it was his 
understanding that bipolar disorder was brought on by certain 
"triggers" or traumatic circumstances.  He contends that 
his disorder was aggravated by many events in service, to 
include the time he spent stationed in Kuwait from January 
1998 to May 1998 during Operation Desert Thunder.  He has 
indicated that he saw a military counselor while stationed at 
Ft. Benning and Ft. Campbell.  

The record shows that service medical records for the 
veteran's period of service from October 1995 to August 1998 
have been associated with the claims files. Efforts to obtain 
service medical records for the veteran's period of service 
from May 1999 to September 1999, however, have been futile.  
Letters dated in November 1999 and July 2001 from Blanchfield 
Army Community Hospital at Fort Campbell indicate that a 
search of clinical and outpatient records revealed no records 
other than those from Gateway Medical Center dated in 
September 1999.  (The Gateway Medical Center records only 
show treatment for allergies/sinuses.)  A Request for 
Information completed in 2002 notes that the National 
Personnel Records Center (NPRC) reported that searches for 
hospital records from Fort Campbell for 1999 revealed no 
records.

Notwithstanding the above, in a September 1999 letter, Dr. 
P.S. and Dr. B.L. of the Division of Mental Health, 
Blanchfield Army Community Hospital, reported that records 
indicated that the veteran received psychiatric treatment at 
the facility since May 1999.  The physicians maintained that 
at the time of the veteran's discharge from service, his 
psychiatric diagnoses included major depressive disorder, 
dysthymia, and generalized anxiety disorder.  The physicians 
noted that the records indicated that his condition had 
improved on medication, but that he remained prone to panic 
attacks in situations of periods of stress.  In an August 
2003 letter, Dr. B.L. reported that the veteran received 
psychiatric treatment from June 1999 to September 1999.  Dr. 
B.L. indicated that the veteran was treated for anxiety 
symptoms and an anxiety disorder that was identified and 
treated during a "prior enlistment."  Dr. B.L. maintained 
that the veteran was administratively separated from the 
service for these symptoms and conditions that existed prior 
to service.  [A DD Form 214 notes that the veteran was 
separated from service in September 1999 by reason of a 
"physical condition, not a disability."]  Dr. B.L. added 
that detailed records of this treatment period were not 
available for review, and therefore, could not be forwarded 
with his summary.  

Thus, the evidence shows that the veteran was treated for a 
psychiatric disorder during service, at least during the 
period from May 1999 to September 1999, but the underlying 
treatment records, through no fault of the veteran, are not 
available.  Additionally, in a January 2003 letter, Dr. F.T. 
noted that the veteran was currently diagnosed with bipolar 
affective disorder, and an August 2002 report from him shows 
that the veteran reported that he had a long history of 
depression going back to age 12.  Accordingly, the Board 
finds that it is necessary to afford the veteran a VA 
examination for the purpose of determining whether the 
veteran's currently diagnosed bipolar affective disorder is 
etiologically related to the disorders he was diagnosed with 
in service.

In a May 2005 statement, the veteran maintained that he was 
seen at the Family Therapy Center from 1992 to 1995, while in 
the reserves for his mood disorder.  
In an April 2006 letter, the RO advised the veteran that he 
needed to prepare a new authorization and consent form for 
Family Therapy Center to comply with the HIPAA regulations.  
A follow-up request was mailed to the veteran in December 
2006.  The veteran did not prepare a consent form for this 
facility, but he should be afforded another opportunity to do 
so while the case is in remand status.  

As for the left ear claim, the veteran contends that he 
underwent an operation on his left ear at Fort Campbell in 
June 1999 and that he has residual scarring.  As discussed 
above, service medical records are not available for 1999, 
through no fault of the veteran.  In such a case, the Board 
finds that the duty to assist the veteran in the development 
of the case requires that he be afforded a VA examination to 
determine if he currently has any left ear disability that is 
related to service.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or AMC must undertake all 
indicated development to verify the 
veteran's military service, to include 
verification of all periods of active 
duty, active duty for training, and 
inactive duty for training, from the 
NPRC, or through other official channels, 
as necessary.  All records or information 
obtained must be associated with the 
claims files.  The search effort should 
be documented in the claims files and if 
any such effort produces negative 
results, documentation to that effect 
must be placed in the claims files.

2.  With any necessary authorization from 
the veteran, the RO or AMC should attempt 
to obtain and associate with the claims 
files records of treatment the veteran 
reportedly received from the Family 
Therapy Center from 1992 to 1995.  It 
should also undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.

3.  If it is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present psychiatric disorder.  Any 
indicated studies should be performed.  
The claims folders must be provided to 
and reviewed by the examiner.  Based upon 
the claims folders review and the 
examination results, the examiner should 
provide an opinion with respect to each 
currently present acquired psychiatric 
disorder as to whether there is a 50 
percent or better probability that the 
disorder was present during the veteran's 
military service.  If the examiner 
concludes that there is a 50 percent or 
better probability that a currently 
acquired psychiatric disorder was present 
during active service, the examiner 
should provide an opinion as to whether 
the acquired psychiatric disorder clearly 
and unmistakably existed prior to service 
and clearly and unmistakably underwent no 
permanent increase in severity as a 
result of service.  The rationale for all 
opinions expressed must also be provided.

5.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present left ear disability, to include 
any scarring.  Based upon the examination 
results and the review of the claims 
folders, the examiner should state an 
opinion with respect to any currently 
present left ear disability as to whether 
there is a 50 percent or better 
probability that the disability is 
related to his military service.  (The 
examiner should accept as true that the 
veteran underwent surgery on his left ear 
in June 1999 during service.)  The 
rationale for all opinions must also be 
expressed. 

6.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  The RO or the AMC should also 
undertake any other indicated 
development.

8.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



